AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         NorthernDistrict
                                                     __________   Districtofof__________
                                                                               Iowa

                  United States of America                            )
                             v.                                       )     Case No. 19-mj-255-MAR
                         Garrett Kelsey                               )
                                                                      )
                             Defendant                                )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:


Place: US District Courthouse                                              Courtroom No.: 4
         111 7th Avenue SE; Courtroom 4
         Cedar Rapids, IA 52401                                            Date and Time: 7/26/19 3:30 pm


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          07/24/2019
                                                                                              Judge’s signature



                                                                                     Mark A. Roberts, Magistrate Judge
                                                                                            Printed name and title




                       Case 1:19-mj-00255-MAR Document 6 Filed 07/24/19 Page 1 of 1
